
	
		III
		109th CONGRESS
		2d Session
		S. RES. 513
		IN THE SENATE OF THE UNITED
		  STATES
		
			June 15, 2006
			Mr. Graham (for himself,
			 Mr. Brownback, Mr. Kerry, Ms.
			 Mikulski, Mr. DeWine,
			 Mr. DeMint, Mr.
			 Talent, Mr. Isakson,
			 Mr. Obama, Mr.
			 Voinovich, Ms. Landrieu,
			 Mr. Santorum, Mr. Dodd, Mr.
			 Lott, Mr. Durbin,
			 Mr. Chambliss, Mr. Bayh, Mr.
			 Specter, Mr. Allen,
			 Mr. Burr, Mr.
			 McCain, Mr. Cochran,
			 Mr. Biden, Mrs.
			 Hutchison, and Mrs. Dole)
			 submitted the following resolution; which was referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		RESOLUTION
		Expressing the sense of the Senate that the
		  President should designate the week beginning September 10, 2006, as
		  National Historically Black Colleges and Universities
		  Week.
	
	
		Whereas
			 there are 103 historically Black colleges and universities in the United
			 States;
		Whereas
			 historically Black colleges and universities provide the quality education
			 essential to full participation in a complex, highly technological
			 society;
		Whereas
			 historically Black colleges and universities have a rich heritage and have
			 played a prominent role in the history of the United States;
		Whereas
			 historically Black colleges and universities have allowed many underprivileged
			 students to attain their full potential through higher education; and
		Whereas
			 the achievements and goals of historically Black colleges and universities are
			 deserving of national recognition: Now, therefore, be it
		
	
		1.Designation of national
			 historically Black colleges and universities week
			(a)Sense of the
			 SenateIt is the sense of the
			 Senate that the President should designate the week beginning September 10,
			 2006, as National Historically Black Colleges and Universities
			 Week.
			(b)ProclamationThe Senate requests the President to issue
			 a proclamation—
				(1)designating the week beginning September
			 10, 2006, as National Historically Black Colleges and Universities
			 Week; and
				(2)calling on the people of the United States
			 and interested groups to observe the week with appropriate ceremonies,
			 activities, and programs to demonstrate support for historically Black colleges
			 and universities in the United States.
				
